         Case 4:21-cv-00072-CDL Document 21 Filed 09/03/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

WILLIE G. LEWIS, JR.

       Plaintiff,

v.
                                                                 Civil Action No.:
THE MEDICAL CENTER, INC.,                                        4:21-cv-00072-CDL
d/b/a PIEDMONT COLUMBUS REGIONAL
MIDTOWN,

       Defendant.


                             CONSENT PROTECTIVE ORDER

       The Parties to this action, Plaintiff Willie G. Lewis (“Lewis”) and Defendant The

Medical Center, Inc. (“TMCI”), jointly request the Court to enter a Protective Order with respect

to certain documents and information to be provided in discovery under the Federal Rules of

Civil Procedure. The Parties seek to protect documents containing confidential and proprietary

information of the Plaintiff and Defendant. Pursuant to this request, and in accordance with the

agreement of the Parties, IT IS HEREBY ORDERED:

                            SCOPE OF PROTECTIVE ORDER:

       All documents and information marked as “CONFIDENTIAL” by Plaintiff or Defendant

that may be disclosed in discovery in this action shall be kept confidential and treated in

accordance with the terms of this Protective Order.

       Documents and information to be marked as “CONFIDENTIAL” (collectively referred to

as “Confidential Information”) include, but shall not be limited to: [1] medical records and

medical information relating to Plaintiff; [2] any Party’s tax information, financial records, and

similar records containing private or confidential information; [3] information contained within
            Case 4:21-cv-00072-CDL Document 21 Filed 09/03/21 Page 2 of 5




files or records maintained by Defendant or related entities pertaining to current and former

employees, including, but not limited to, medical information and other records; and [4] non-

public information pertaining to the business of Defendant, the public dissemination of which

would cause hardship to Defendant or place Defendant at a competitive disadvantage, including

trade secrets and other confidential proprietary information.

                                  TERMS AND CONDITIONS:

       1.       If any Party produces documents that the producing Party reasonably and in good

faith considers to be Confidential Information, the producing Party will mark the documents as

“CONFIDENTIAL.” With respect to non-documentary information such as testimony in a

deposition, if any Party discloses information that the Party reasonably and in good faith

considers confidential, the Party will indicate at the time of disclosure that the information is

confidential or, by advising the opposing part(ies) in writing, within fifteen (15) days of

receiving a copy of a transcript, which pages of the transcript contain Confidential Information.

This indication shall be sufficient to subject the information to the terms of this Protective Order.

       2.       The Parties agree that they will not use for any purpose outside of the litigation of

this matter any document or information designated by any Party as CONFIDENTIAL, and that

such information will be used only for purposes of this litigation.

       3.       Counsel for the Parties agree that they will not disclose information designated as

CONFIDENTIAL to any individual other than: [1] attorneys representing the Parties; [2] staff of

the law firms representing the Parties; [3] the Parties and representatives of the Parties as needed

for purposes of the litigation; [4] experts consulted with for purposes of the litigation; [5] the

Court (including any courtroom personnel, including but not limited to the court reporter and




                                                  2
             Case 4:21-cv-00072-CDL Document 21 Filed 09/03/21 Page 3 of 5




court translator, and members of the jury); and [6] witnesses to whom disclosure is necessary for

purposes of this litigation.

        4.       To the extent that information designated as CONFIDENTIAL is disclosed to the

foregoing individuals other than the Court, the individuals will be advised at the time of the

disclosure that the information has been designated as CONFIDENTIAL and must not be copied,

shared, or otherwise disclosed to any other individuals.

        5.       To the extent any Party intends to disclose to the Court information designated by

another Party as CONFIDENTIAL, the Party who intends to disclose the information will give to

the producing Party five (5) days written notice of the intent to disclose the information to the

Court. The Party requesting confidentiality shall have the option of moving the Court to place

any such document(s) or portions of documents under seal.

        6.       Any Party has the right to challenge another Party’s designation of information as

CONFIDENTIAL no later than the close of discovery or within ten (10) days of receipt of the

document, whichever last occurs.       Before any motion is filed with the Court regarding a

designation dispute, the Parties must in good faith attempt to resolve the dispute between

counsel. Until and unless the Parties resolve the designation dispute, or the Court adjudicates the

challenge to a Party’s designation, the information or documents in question shall be treated as

CONFIDENTIAL in accordance with the terms of this Protective Order.

        7.       If any Party to this Protective Order inadvertently discloses information

designated as CONFIDENTIAL to individuals other than those listed above to whom disclosure

is permitted, the Party who inadvertently disclosed the information will do the following: [1]

provide written notice to the producing Party of the fact of the inadvertent disclosure and the

identities of any individuals to whom the inadvertent disclosure was made, within a reasonable




                                                 3
               Case 4:21-cv-00072-CDL Document 21 Filed 09/03/21 Page 4 of 5




time after the inadvertent disclosure is discovered; [2] take all reasonable steps to ensure that the

information is maintained as confidential by the individual(s) to whom the information was

inadvertently disclosed; and [3] take all reasonable steps to ensure that the information which

was inadvertently disclosed is returned to the Party who inadvertently disclosed the information.

          8.       The Court retains jurisdiction to amend or modify this Protective Order upon

motion by a Party or on its own motion. The provisions of this Protective Order concerning the

use and/or disclosure of CONFIDENTIAL information shall survive the termination of this

action.

          9.       Parties requesting that any document be filed under seal must first present to the

Court a motion and/or consent order regarding said document. The Clerk of Court may not

accept for filing any document designated as “sealed” without an Order from the Court

approving the document to be filed under seal.

          10.      Upon the conclusion of this litigation, including any appeals period, all Parties to

this stipulation agree to return to the producing Party any documents that were designated by the

producing Party as CONFIDENTIAL, including any copies, summaries, compilations, or notes

that were made of the documents, upon request of the producing Party. In addition, any Party

that, upon conclusion of this litigation, including any appeals, is in possession of confidential

medical records or other records of health information pertaining to Plaintiff or any other person

shall destroy such records. Nothing in this Order shall require the return or destruction of

attorney work product.

          IT IS SO ORDERED, this 3rd day of September, 2021.



                                                         S/Clay D. Land
                                                         Honorable Clay D. Land
                                                         United States District Court Judge


                                                    4
         Case 4:21-cv-00072-CDL Document 21 Filed 09/03/21 Page 5 of 5




STIPULATED AND AGREED TO:

MOLDEN & ASSOCIATES                               HALL, GILLIGAN, ROBERTS
                                                  & SHANLEVER, LLP
/s/Regina S. Molden
Regina S. Molden                                  /s/ Matthew J. Gilligan
Georgia Bar No. 515454                            Matthew J. Gilligan
rmolden@moldenlaw.com                             Georgia Bar No. 294955
T. Orlando Pearson                                mgilligan@hgrslaw.com
Georgia Bar No. 180406                            Wayne M. Cartwright
topearson@moldenlaw.com                           Georgia Bar No. 257328
                                                  wcartwright@hgrslaw.com
Peachtree Center, Harris Tower - Suite 1245
233 Peachtree Street NE                           3340 Peachtree Rd NE - Suite 1900
Atlanta, Georgia 30303                            Atlanta, Georgia 30326
P: (404) 324-4500                                 T: (404) 537-5525
F: (404) 324-4501                                 F: (404) 537-5555

                                                  Counsel for Defendant
                                                  The Medical Center, Inc.
Counsel for Plaintiff
Willie G. Lewis, Jr.




                                              5
